Title: Donald Fraser to Thomas Jefferson, [ca. 10 March 1812]
From: Fraser, Donald
To: Jefferson, Thomas


          
            
                  Sir— 
                   
                      
                        ca. 10 Mar. 1812 
            As the tender Ivy, when boreas blows, naturally, entwines the Sturdy Oak for Support, So, poor literary wights, like my self, must, occasionally, look up to their Superiors in Station & influence.
            Having, in the course of last year, lost by Robbery & mis-placed confidence, in depraved men, most of the fruits of many year’s arduous industry, both in School & at the desk—I am now, at Sixty years of age reduced to penury!—I have now, two works ready for the Press, by which I might clear a few hundred dollars; But, am utterly unable to purchase the necessary paper.
            I must, therefore relinquishe 
                  relinquish these works, or dispose of them for a triffle to some avaricious Book-seller.
            I am, at present, very desirous to obtain the office of an Inspector of the customs here, which neats 730$ pr annum.
            When, my relation, the Hon. Alexander McRae, passed through this pa 
                  place, a few months Since, on His return from France;
            I informed him of the disasters which I had met with, & my intention of applying for a birth in the custom-house; likewise, that I could obtain recommendations from DeWitt Clinton & Some other respectable characters in the Republican ranks—Mr McRae, observed 
                  “that he
			 understood that Mr Clinton & David Gelston, the Collector were not upon the most friendly terms; that I had better apply to the late President of the United States, or Some highly influential character that he had no doubt of my obtaining my object—He
			 further added, that if I did not obtain a recommendation from Such a quarter that he would write to his intimate friend The Secretary of State, to write a few lines to David Gelston, to request of him, as a personal favour, to confer the office on me.
            
                  The affability & Benevolence of Your character, induces me to hope, that you will pardon, the Seeming impertinences of, the freedom of the following request;—Namely, that you would have the goodness, to favour me with a few lines to David Gelston Esqr as your name, as it ought, will have great weight with the Collector: Mr Clinton, Genl Morton, R. Riker Esqr & Sulvanus Miller Esqr are Gent, of good Standing here.—
            Should you think proper to aid a poor, & almost broken-hearted old man; may that Almighty Being, who delights in benevolent actions, reward you, not only temporally here, but, eternally hereafter.
                  
            Is, the hearty wish, of one, who has the honor to be, venerable Sir, your obedient & humble Servant.
                  D Fraser
          
          
            P.S. I taught a School in Fluvanna county virginia, when Your Self was Governor of that State—as the enclosed Certificate will evince—George Thompson, and, if my memory Serves me some of the other Subscribers were members of the Legislature
            I have through life, been honest and industrious, imprudent & unfortunate!
          
        